DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 and 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-9, the prior art failed to disclose or reasonably suggest the claimed direct bond hybridization (DBH) method particularly characterized by a first contact electrically communicative with the first underlying layer and protruding through the first contact layer; a second contact layer disposed on the second underlying layer and defining an aperture about the second contact and a moat at least partially surrounding the second contact; and bonding the first and second contact layers whereby the first contact contacts the second contact such that the second contact deforms and expands into the moat, as argued for by Applicant (see the 6/7/2022 “Reply,” pages 6-9).
Regarding claims 21-29, the prior art failed to disclose or reasonably suggest the claimed direct bond hybridization (DBH) method particularly characterized by the moat being characterized in that interior facing surfaces of the planar second contact layer are separated from sides of the second contact in the plane of the planar second contact layer; and bonding the first and second contact layers whereby the first contact contacts the second contact such that the second contact deforms and expands into the moat in the plane of the second planar layer.
Regarding claim 30, the prior art failed to disclose or reasonably suggest the claimed direct bond hybridization (DBH) method particularly characterized by a planar first contact layer disposed on a planar surface of the first underlying layer and a first contact electrically communicative with the first underlying layer and protruding through the planar first contact layer; a second contact electrically communicative with the second underlying layer and formed of softer material than the first contact and a planar second contact layer disposed on a planar surface of the second underlying layer and defining an aperture and a moat about and surrounding the second contact in a plane of the planar second contact layer at which interior facing surfaces of the planar second contact layer are separated from sides of the second contact in the plane of the planar second contact layer; and bonding the first and second contact layers whereby the first contact contacts the second contact such that the second contact deforms and expands into the moat in the plane of the second planar layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896